DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the obtaining the metrology data” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examining, the step of claim 5 is understood to be a further step of obtaining, via a metrology tool, metrology data.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, and 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim recites a mental process of obtaining process variations, identifying, via a processing system, portions of the substrate has values associated with parameters of a patterning process, accessing metrology data at the portion of the substrate, and calibrating a model based on the data. The limitations cover the gathering and manipulation of data. 
The identification and calibration steps are recited as being performed “via a processor system”. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
This judicial exception is not integrated into a practical application because it is only the manipulation of data to calibrate a model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component.
The Examiner notes that the amendment to claim 1 of changing the active step of “obtaining, via a metrology tool, metrology data” to “accessing metrology data” no longer requires the metrology data be actively obtained by a metrology tool as part of the method steps. Instead the metrology data need only be accessed. 
Claims 3, 4, and 6-13 fail to provide addition subject matter beyond the abstract idea. Claims 3, 4, and 7 recites the process variations and parameters that are identified. Claims 6 and 8 recites the type of data. Claim 9 recites the type of model. Claims 10 recites characteristics of the portion of the substrate identified. Claims 11-13 describe the further selection and processing of  metrology data.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14, 16-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2009/0249261] in view of Buhl et al. [US 2017/0242425].
For claims 1 and 14, Kim teaches a computer program product (see Fig. 2) comprising a non-transitory computer readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to perform a method comprising: identifying, via a processor system, a portion of a substrate (matching widows for determining candidate sites used to optimize the OPC model based on optical parameters associated with process conditions, see Fig. 4, [0038] and [0061]-[0066]); accessing metrology data corresponding to the portion of the substrate (received metrology data, see [0066] and claims 2-5), wherein the metrology data is obtained via a metrology tool (critical dimension measurements, see [0066] and claims 2-5); and calibrating, via the processor, a process model based on the metrology data (calibrating and tuning OPC model based on measurement of test wafer, see [0008], [0066], and [0067] and claims 2 and 3).
Kim fails to teach obtaining a plurality of process variations, and a combined process variation of the plurality of process variations; identifying, via a processor system, a portion of a substrate that has values within a tolerance band of one or more parameters of a patterning process based on the combined process variation.
Buhl teaches obtaining a plurality of process variations, and a combined process variation of the plurality of process variations (physical information and properties contain structure dimensions and additionally overlay along with other physical properties, see [0035], physical characteristic measurement variations across a process wafer, see [0059] and Fig. 3A, combined process variation is the mean of collection of process wafer to form current wafer model, see Fig. 3B and [0061]-[0063]); and identifying, via a processor system, a portion of a substrate that has values within a tolerance band of one or more parameters of a patterning process (sampling plan using wafer model and threshold model using values to provide an updated sampling plan for sampling specifics locations, see [0041]-[0049], [0053]-[0055], and [0064]-[0067]) based on the combined process variation (wafer model and threshold model of sampling model includes values of pertinent measured physical properties within threshold windows, see [0059] and [0064]-[0067]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an optimized sampling plan as taught by Buhl in the determination of candidate sampling sites as taught by Kim in order to use measurements to be feedback to the sampling plan to ensure that the measurement sites are providing high information content (see [0049] of Buhl).
For claim 7, Kim teaches a parameter of the patterning process is a critical dimension (CD, see [0066]), an edge placement error, and/or an overlay.
For claims 9 and 22, Kim teaches the process model is an optical proximity correction model (OPC model, see [0008] and [0066] and claims 1-3).
For claim 10, Kim teaches the portion of the substrate has least systematic variations in the one or more parameters (within the matching windows associated with library associated with process conditions, see [0038] and [0061]-[0066]).
For claims 3, 4, 16, and 21, Buhl teaches the sample plan includes identifying further comprises: wherein a process variation of the plurality of process variations or the combined process variation is a map of the substrate (position dependent measurement values, see [0059]), wherein the map is a distribution of process variable values across the substrate, wherein the plurality of process variations comprises one or more variations in dose, focus, critical dimension (CD), overlay, and/or edge placement error (CD-data or other physical characteristic, see [0035] and [0059]).
For claims 5, 6, 8, 11, 12, 17-19, Kim fails to teach the obtaining the metrology data comprises: guiding the metrology tool to the portion of the substrate; and sampling, via the metrology tool, data at the portion of the substrate, wherein the metrology data comprises an image of a printed substrate, and/or values of a parameter of the patterning process, wherein the metrology data is a scanning electron microscope image, further comprising processing the metrology data by at least one selected from: image processing; determining an average of the metrology data of the portion of the substrate; and/or detecting and excluding outlier data from the metrology data, obtaining values of a plurality of parameters of the patterning process; and selecting, via the metrology tool, metrology data such that each parameter of the plurality of parameters is within or below the respective tolerance band of the plurality of parameters.
Buhl teaches obtaining the metrology data comprises: guiding the metrology tool to the portion of the substrate; and sampling, via the metrology tool, data at the portion of the substrate (measure with tool 365, see [0050]), wherein the metrology data comprises an image of a printed substrate, and/or values of a parameter of the patterning process (physical characteristics and properties measured, see [0035]), wherein the metrology data is a scanning electron microscope image (printed substrate measured by SEM 365, see Fig. 8A and [0095]), further comprising processing the metrology data by at least one selected from: image processing; determining an average of the metrology data of the portion of the substrate (see [0043]); and/or detecting and excluding outlier data from the metrology data (threshold window measurement values, see [0064]), obtaining values of a plurality of parameters of the patterning process (measurement of physical properties, see [0035]); and selecting, via the metrology tool, metrology data such that each parameter of the plurality of parameters is within or below the respective tolerance band of the plurality of parameters (threshold window measurement values or high information values of wafer model, see [0041]-[0049], [0053]-[0055], and [0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an optimized sampling plan and metrology elements as taught by Buhl in the determination of candidate sampling sites as taught by Kim in order to use measurements to be feedback to the sampling plan to ensure that the measurement sites are providing high information content (see [0049] of Buhl) and provide high resolution measurement of physical properties, such as CD, to ensure effective calibration.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Buhl as applied to claims 1 and 14 above, and further in view of Lim et al. [US 2016/0161840].
For claims 13 and 20, Kim fails to teach employing the calibrated process model in a patterning process simulation; and validating, via simulation using the process model, model prediction accuracy based on comparison between simulated data of the process model and the metrology data.
Lim teaches employing the calibrated process model in a patterning process simulation; and validating, via simulation using the process model, model prediction accuracy based on comparison between simulated data of the process model and the metrology data (repeating the steps of simulating, comparing, and recalibrating, see [0009] and [0010]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the use of simulation comparison in the calibration got the OPC model as taught by Lim in the calibration of the OPC model as taught by Kim in order to provide a model that produces a desired critical dimension to ensure an operational device within design criteria.
Response to Arguments
Applicant's arguments filed on 5/3/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 6 and 7 of the Remarks, regarding claims 1 and 14, that Buhl fails to teach obtaining a plurality of process variations, and a combined process variation of the plurality of process variations and identifying the portion of a substrate that has values within a tolerance band of one or more parameters of a patterning process based on the combined process variation.
The Examiner respectfully disagrees. Buhl is relied upon to teach an optimized sampling plan based on deviation of the measurement values. Buhl teaches in paragraph [0035] [0059]-[0067] and Figs. 3A-3C, measuring physical characteristics that correspond to process variations, such as critical dimension or overlay. A plurality of property characteristics are gathered for process wafers (obtained process variations of the claim) that vary over the surface of the wafer and vary from wafer to wafer. Those measured property characteristics are combined in a mean function to generate a wafer model (combined process variations of the claim). A threshold model is generated based on deviations from the wafer model to determine windows of low deviations and large deviations from the wafer model. The current process wafer measurements are compared to wafer model to determine measurement sites based on the threshold windows. Accordingly, Buhl teaches the salient portions of claims 1 and 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 1759